Citation Nr: 1138979	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-39 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional (RO) 
Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.  

2.  Entitlement to service connection for a lumbar spine disorder.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that further development of the Veteran's claims is warranted.  

Initially, the Board notes that there are outstanding records that need to be sought before the Veteran's claims can be adjudicated.  In this regard, an October 2004 written statement from the Veteran indicated that he was receiving social security benefits for his spinal stenosis.  He also submitted an October 2004 letter from the Social Security Administration (SSA) showing that he is receiving social security disability benefits.  However, the medical records underlying that determination have not been associated with the claims file.  

While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file copies of any SSA disability determination and all medical records underlying any such determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Additionally, the Veteran indicated on his VA Form 21-526 that he was receiving disability benefits from the Office of Workers' Compensation (OWCP).  The Veteran indicated that the claim was filed in September 2004 and that the disability for which he was receiving benefits was his spinal stenosis (the same disability for which he has filed service connection).  The claims file does not contain any records from OWCP, and therefore, upon remand, all identified and available records should be obtained and associated with the claims file.  

Finally, the Board has determined that the Veteran should be afforded a VA examination in connection with his service connection claims.  The Board does note that the Veteran was afforded a VA examination in January 2005 and that an additional medical opinion was obtained in November 2005.  The January 2005 VA examiner opined that the Veteran's "cervical and lumbar conditions were not caused due to his military service and his jumping out of helicopters, as it was documented that he had whiplash injury during service and secondary lumbar stenosis is not secondary to his jumping with heavy packs."  However, the examiner did not provide any rationale or explanation for the opinion.  In order for the Board to afford substantive weight to a nexus opinion, the medical professional must provide a full rationale and explanation for the opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Moreover, the November 2005 VA examiner stated that he could not render an opinion without resorting to mere speculation.  The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility. See 38 C.F.R. § 3.102 (2011). 

Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant as to why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Therefore, the Board finds that a VA examination and clarifying opinion are necessary for the purpose of the determining the nature and etiology of any and all cervical and lumbar spine disorders that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a copy of the decision to grant SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records. 

2.  The RO should send a letter to the Veteran and his representative requesting information and any necessary release to obtain records pertaining to a workers' compensation claim filed by the Veteran.  All records and responses received should be associated with the claims file.

3.  After the completing the foregoing development to the extent possible, the Veteran should be afforded a VA examination to determine the nature and etiology of any cervical spine and lumbar spine disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should identify all current cervical spine and lumbar spine disorders.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's military service, including the November 1968 whiplash injury, the April 1969 low back injury, and the Veteran's report of having to make 25 jumps from helicopters while wearing 80-100 pounds.  

In rendering his or her opinions, the examiner should consider and discuss the Veteran's medical history during and since military service, as well as the opinions contained in October 2004 and February 2008 statements prepared by Dr. R.G.C.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal, in light of all pertinent evidence and legal authority, to specifically include consideration of 38 U.S.C.A. § 1154(b).  If any determination remains adverse, the Veteran and his representative should be furnished a supplemental statement of the case, to include the provisions of 38 C.F.R. § 3.156(a), and afforded an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


